



FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment,” and
together with the Original Agreement (as defined below), the “Agreement”) is
entered into as of May 10, 2018, by and between Encore Capital Group, Inc., a
Delaware corporation (“Parent”), and Ken Stannard, in his capacity as the Seller
Representative (the “Seller Representative”), in accordance with Section 5.3 of
the Original Agreement. Capitalized terms used but not defined herein shall have
the meanings ascribed them in the Original Agreement.
RECITALS
WHEREAS, Parent, the Seller Representative, Janus Holdings Luxembourg S.à r.l.,
Cabot Holdings S.à r.l., and each of the other signatories thereto, entered into
that certain Securities Purchase Agreement, dated May 7, 2018 (the “Original
Agreement”); and
WHEREAS, the parties hereto desire to amend the Original Agreement pursuant to
Section 5.3 thereof as set forth below.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
Section 1. Amendment the definition of Pricing Period. To correct a scrivener’s
error in the definition of the term “Pricing Period,” the definition of the term
“Pricing Period” is hereby amended by deleting the date “April 26, 2018” and
replacing such deleted date with “April 25, 2018”.


Section 2. Miscellaneous.
2.1    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, as such laws are applied to
contracts entered into and performed in such State, without reference to
principles of conflicts of laws.
2.2    Counterparts; Electronic Signatures. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. The parties agree that
this Agreement shall be legally binding upon the electronic transmission,
including by email, by each party of a signed signature page to this Agreement
to the other party.
2.3    The Original Agreement. Except as specifically amended hereby, the
Original Agreement shall continue in full force and effect in accordance with
the provisions thereof in existence on the date hereof. Unless the context
otherwise requires, after the date hereof, any reference to the Original
Agreement shall mean the Original Agreement as amended hereby.
[Signature Page Follows]






US-DOCS\101242133.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the date first above written.
ENCORE CAPITAL GROUP, INC.

By: /s/ Gregory Call            
Name: Gregory Call
Title: Executive Vice President


[Signature page to First Amendment to the Securities Purchase Agreement]

--------------------------------------------------------------------------------







SELLER REPRESENTATIVE:


By: /s/ Ken Stannard            
Name: Ken Stannard, in his capacity as Seller Representative














[Signature page to First Amendment to the Securities Purchase Agreement]

